— Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about May 4, 2011, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act that, if committed by an adult, would constitute the crime of criminal possession of marijuana in the fifth degree, and placed him on probation for a period of 12 months, unanimously reversed, on the law, without costs, and the petition dismissed as a matter of discretion.
As the presentment agency concedes, appellant should have been permitted to establish a prior inconsistent statement made by a police witness. “Since the appellant has already served the one-year term of probation imposed at the dispositional hearing, this matter is dismissed instead of remanded for a new fact-finding hearing” (Matter of Tracy B., 80 AD2d 792 [1981]). Concur — Sweeny, J.P., Catterson, Acosta, Freedman and Román, JJ.